Citation Nr: 0514421	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 20, 1986 to 
December 1, 1986.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a February 2003 decision by the RO in Buffalo, 
New York, which denied service connection for asthma.  In 
January 2004 the appellant requested a video conference 
hearing before a BVA Board member at the RO in Buffalo, New 
York.  In October 2004, the appellant was notified that a 
videoconference hearing was scheduled for December 16, 2004.  
There is a notation in the claims file that on December 16, 
2004, the Board was notified that the appellant would not 
attend the hearing due to illness.  By fax transmission on 
December 16, 2004, the appellant's representative submitted 
additional medical evidence in conjunction with his pending 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Board notes that additional evidence was submitted to the 
Board in December 2004, after the appellant's case was 
certified on appeal.  This evidence has not yet been reviewed 
by the RO in conjunction with the veteran's claims and the 
appellant did not submit a waiver of initial review by the 
RO.  To avoid potential prejudice to the appellant, this 
claim must be remanded to the RO for readjudication, with 
consideration of all additional evidence received since the 
December 2003 statement of the case and for issuance of a 
supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 20.1304(a), (c) (2004), as 
amended at 69 Fed. Reg. 53,807-53,808 (Sept. 3, 2004).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  After undertaking any additional 
evidentiary and/or procedural development 
deemed appropriate, the RO should then 
re-adjudicate the claim, to include 
consideration of all evidence received 
since the December 2003 statement of the 
case.  

2.   If the claim is denied, the 
appellant and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


